Case 1:21-cv-00164-LPS Document 28-1 Filed 08/11/21 Page 1 of 2 PageID #: 725




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE


 DATACLOUD TECHNOLOGIES, LLC,                           CIVIL ACTION NO. 1:21-cv-00164-LPS

           Plaintiff,                                        Chief Judge Leonard P. Stark

 v.

 SQUARESPACE, INC.,

           Defendant.


                         DECLARATION IN SUPPORT OF
          PLAINTIFF’S MOTION FOR LEAVE TO AMEND ITS FIRST AMENDED
                       COMPLAINT TO CORRECT ERRORS

          I, James F. McDonough, III, declare and state that:

          1.      I am an attorney with Heninger Garrison Davis, LLC and represent Plaintiff

DATACLOUD TECHNOLOGIES, LLC (hereinafter, “DataCloud”) in the above-referenced

matter.

          2.      I was responsible for preparing the First Amended Complaint (D.I. 21) filed in this

case.

          3.      During the preparation of DataCloud’s First Amended Complaint, I accidently

transposed the words “are” and “do” when drafting the first sentence in Paragraph 24 of that

complaint. I first noticed the error after Squarespace filed its Renewed Motion for Judgment on

the Pleadings (D.I. 23). Contrary to the language that ended up in the complaint, the the intent of

that sentence was not to say that the subject claim limitations/steps are functional. Unfortunately,

the error in Paragraph 24 was propagated to the first sentence of Paragraphs 32, 40, 54, 62, 70, and

84. This mistake is unfortunate, and I did not notice it at the time. Based on the remainder of that

paragraph, I believe it is clear that this was indeed a mistake. For instance, after the sentence that
Case 1:21-cv-00164-LPS Document 28-1 Filed 08/11/21 Page 2 of 2 PageID #: 726




includes the error, Paragraph 24 continues by alleging that “[e]ven if any limitation and/or step of

the claims is ‘functional’—and none are[,]” which indicates that the order of the words “do” and

“are” should have been reversed. See, e.g., D.I. 21, ¶24.

       4.       The proposed amended/corrected complaint corrects that error in each of the

Paragraphs identified above, as follows:

                 Original: “defined by what they do (not what they are)”
                 Corrected: “defined by what they are (not what they do)”

       5.      No other substantive edits are proposed, nor does DataCloud seek to add parties or

patents in its proposed Second Amended Complaint. A clean and redline version of the Second

Amended Complaint is included with the accompanying motion.

       **********
Dated: August 11, 2021                     Respectfully submitted,

                                           /s/ James F. McDonough, III
                                           James F. McDonough, III (Bar No. 117088, GA)*
                                           HENINGER GARRISON DAVIS, LLC
                                           3621Vinings Slope, Suite 4320
                                           Atlanta, Georgia 30339
                                           Telephone: (404) 996-0869
                                           Facsimile: (205) 547-5502
                                           Email: jmcdonough@hgdlawfirm.com
* admitted pro hac vice




                                               Page |2
